Citation Nr: 1135652	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  98-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from June 1979 to May 1981, to include service the Republic of Vietnam from November 1, 1966, to November 28, 1967.  

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) from a June 1997 rating decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), which declined to reopen the Veteran's service connection claim for an acquired psychiatric disorder.  The Veteran submitted a notice of disagreement in September 1997, and timely perfected his appeal in a January 1998.

In December 2000, the Board remanded the Veteran's claim for procedural clarification and, in November 2006, reopened and remanded the service connection claim for additional development.  The claim was again remanded in October 2009 and is now properly before the Board for appellate review.  

In July 1999, the Veteran testified before a Hearing Officer at his local RO and a transcript of that hearing has been associated with the claims folder.  While he requested the opportunity to testify at a Board hearing, the Veteran failed to report for this hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2010); see also Statement of Accredited Representative in Appealed Case (VA Form 646), February 11, 2000.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), has been raised the Veteran in multiple statements throughout the pendency of the present appeal, to include a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The Veteran has current diagnoses of major depressive disorder and PTSD.  

2.  The Veteran's in-service stressors are determined to be credible and have been sufficiently confirmed by the United States Army and Joint Services Records Research Center (JSRRC).

3.  Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, to inclue major depressive disorder and PTSD, is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive disorder and PTSD, was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the Veteran's claim with respect to the VCAA, 38 U.S.C.A. §§ 5100 et. seq.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).



	(CONTINUED ON NEXT PAGE)
II.  The Merits of the Claim

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.  As indicated above, the Veteran served on active duty from May 1966 to May 1968 and from June 1979 to May 1981.  Service personnel records indicate the Veteran was deployed in the Republic of Vietnam, with the 1st Battalion, 7th Cavalry, from November 1966 to November 1967.  In multiple statements, to include January 2003 and July 2004 statements, the Veteran has clearly articulated that, while attached to this unit, he came under enemy mortar attacks, was exposed to enemy small arms fire and explosions, and witnessed fellow service members killed in combat.  Based on these events, the Veteran maintains that he developed his current psychiatric condition.  This forms the basis of the Veteran's service connection claim.

Governing Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f) (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  




Discussion

Appropriate inquiry with the JSSRC has confirmed that, when the Veteran was attached to the 1st Battalion, 7th Cavalry, his unit was subject to enemy mortar attack, small arms and land-mine attacks, and sustained multiple casualties.  Hence, although the Veteran had a non-combat military occupational specialty, he was attached to a unit that likely came under enemy attack, which strongly suggest he was exposed to such attacks and circumstances.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Furthermore, the Veteran's account of these experiences has remained generally consistent and there is no evidence counter to his account of in-service experiences.  Accordingly, the Board finds the Veteran's account of in-service stressors credible and to be sufficiently confirmed.  

Therefore, the determinative issue, and focus of analysis to follow is whether there is sufficient evidence of a relationship between the Veteran's confirmed stressors and any PTSD diagnosis.  

The Veteran was provided VA examinations in September 1993, June 1994 and April 1997.  The respective examination reports provide minimal, if any, detail concerning the Veteran's claimed in-service stressors and the aforementioned VA examination reports contain no relevant nexus opinions.

In November 1996, the Veteran was hospitalized at a private medical facility because of his psychiatric symptoms.  At this time, the private medical professional detailed the Veteran's account of hearing the screams of fellow service members when his unit came under enemy attack, in Vietnam.  Based on this account, current medical findings and relevant medical records, the private medical professional diagnosed the Veteran with PTSD and severe major depression.  

An August 1997 statement from private physician, C. A., M.D., is also of record.  In this statement, Dr. C.A. indicated that he had treated the Veteran's psychiatric symptoms since April 1995 and extensively detailed the Veteran's relevant psychiatric symptoms and treatment history.  Dr. C.A. also clearly reported the Veteran's Axis I diagnosis of PTSD and a major recurrent depressive condition, and opined that such conditions were related to his service in the Republic of Vietnam.  

In an effort to support his service connection claim, the Veteran has submitted a December 2002 statement from a Vet Center medical professional.  In this statement the Vet Center medical professional detailed the Veteran's psychiatric symptoms and the severity of such symptoms.  Then, the Vet Center Medical professional detailed the Veteran's medical history, to include detailing medical evidence relating the Veteran's diagnosed PTSD to his military service.  

A June 2003 VA hospital admission record further documented the Veteran's psychiatric symptoms.  The VA physician noted the Veteran's account of combat exposure in the Republic of Vietnam, to include his recollection of the noises, sounds, enemy attacks and casualties.  Then, relying on current examination findings, his relevant psychiatric history and his account of psychiatric symptomatology, the VA physician diagnosed the Veteran with PTSD and a major depressive disorder.  

The evidence of record also reflects the Veteran's extensive VA psychiatric treatment.  During an April 2004 VA psychiatric treatment, the Veteran detailed his Vietnam service, which included being surrounded by the enemy and being attacked on multiple occasions.  Further, this April 2004 VA treatment record, as well as numerous other VA and private psychiatric treatment records associated with the claims folder, documented the Veteran's continued Axis I diagnosis of PTSD.  

In December 2008, the Veteran was provided a VA examination in connection with his service connection claim.  During the examination, the Veteran again detailed his account of service in the Republic of Vietnam, to include witnessing the death of fellow service-members, coming under enemy attack (i.e. mortar attacks/explosions) and general feelings of stress.  The VA examiner reported the Veteran's psychiatric treatment history and current psychiatric examination findings, and indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

In January 2010, the aforementioned VA examiner provided a supplemental examination report and opinion.  At this time the VA examiner noted that the Veteran met the DSM-IV criteria for PTSD, but provided no Axis I diagnosis of this condition.  Then, the VA examiner opined that, based on a review of June 2003, September 2003 and July 2009 VA psychiatric hospitalization records, a diagnosis of PTSD was not warranted under the DSM-IV because there was not adequate documentation of the necessary criteria and the condition was not diagnosed on these occasions.  

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran's statements merely provide an account of symptoms within his personal observation, he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, appropriate inquiry by JSSRC has sufficiently confirmed his in-service stressors.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record tends to weigh in favor of the Veteran's claim.  The August 1997 statement of private physician, C. A., M.D., reflected the Veteran's diagnosis with PTSD and a clear medical opinion relating this diagnosis, at least in part, to the Veteran's in-service stressors.  Further, Dr. C.A.'s opinion clearly conveys reliance on (I) the physician's medical expertise; (II) relevant medical evidence; and (III) the Veteran's competent and credible account of symptomatology, to include in-service stressors, making this statement highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  What is more, although the Courts have rejected the treating physician rule, the probative value of Dr. C.A.'s opinion is further enhanced when considered with the physician's knowledge and experience treating the claimed condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Additionally, multiple psychiatric hospitalization and treatment records provide probative evidence, tending to support the Veteran's service connection claim.  Specifically, the November 1996 private- and June 2003 VA psychiatric hospitalization records the Veteran's diagnosis of PTSD by competent medical professionals and, while neither record provides a statement relating this diagnosis to the Veteran's claimed in-service stressors, both only document the Veteran's account of in-service stressors as relevant factors related to his treatment.  As such, these records provide, at least arguable, medical evidence relating the Veteran's diagnosis of PTSD to his in-service stressors.  What is more, the Veteran's extensive psychiatric treatment records also reflect his continued diagnosis of PTSD, with records such as a December 2002 statement from a Vet Center medical professional and an April 2004 VA psychiatric treatment record, also providing, at least arguable, evidence relating the Veteran's condition to his claimed in-service stressors.  Accordingly, when considered together, the Board finds these pieces of evidence favorable to the Veteran's claim.  See Washington, supra.  

Conversely, the Board finds the December 2008 VA examination opinion to be of limited probative value.  This opinion simply indicated that the Veteran did not meet the DSM-IV criteria for PTSD, and provided no medical reasoning or logic to support this conclusion.  Thus, the medial opinion does not provide clear and sufficient support of the provided conclusion, as to allow the Board to properly consider and weigh the opinion with other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Courts have continually held that it is clear medical reasoning and logic that provide a medical opinion with it probative value.  See Nieves-Rodriguez, supra.  Thus, the Board finds that the December 2008 VA examination opinion is of limited probative value.  


Additionally, the January 2010 supplemental VA examination and opinion, also weighing against the Veteran's claim, to be of significantly limited probative value.  In the "Diagnosis" portion of this report, the VA examiner specifically indicated that the Veteran met the DSM-IV criteria for PTSD but did not provide a medical opinion that was consistent with this notation or note PTSD as an Axis I diagnosis, rendering the opinion internally inconsistent.  Additionally, the Board finds the logic supporting this January 2010 opinion to be, at best, incomplete because the opinion does not adequately convey (I) consideration of the Veteran's competent and credible account of psychiatric symptomatology, to include sufficiently confirmed in-service stressors, or (II) more than a very selective recitation of the medical evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Nieves-Rodriguez, supra.  Ultimately, the Board finds the internal inconsistencies and incomplete medical reasoning and logic of the January 2010 supplemental VA examination and opinion to render the opinion of little, if any, probative value.  See Guerrieri, supra.

In sum, the Veteran's claimed in-service stressors have been sufficiently confirmed and both VA and private medical professionals have, at least in-part, related these stressors to currently diagnosed PTSD; therefore, the criteria to establish the Veteran's entitlement to service connection for PTSD have been satisfied.  See 38 C.F.R. § 3.304(f).  Although further inquiry could be undertaken with the view towards additional development, to include obtaining additional medical opinion(s), the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for PTSD is warranted and, to this extent, the Veteran's claim is granted. 

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.
In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed major depressive disorder.  While the Board specifically limited the Veteran's appeal to a service connection claim for PTSD, in the October 2009 remand, the directed development and current state of the record require the claim to be expanded, as to comply with the Court's holding in Clemons.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology, following his service in the Republic of Vietnam.  Additionally, an August 1997 private medical statement and a June 2003 VA hospital discharge record, respectively, reflect at least arguable opinions from VA and private medical professionals that the Veteran's psychiatric symptoms are related to his military service.  When it is not possible to separate the effects of the service-connected condition versus a nonservice connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD and a major depressive disorder, the Board finds service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


